DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claim 19 overcomes the objection to claim 19.  Accordingly, the objection to claim 19 is withdrawn.
Applicant's arguments with respect to claims 1 and 3 - 21 have been considered but are moot in view of the different interpretation of the prior art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oi et al. (U.S. Patent No. 9,997,450). 
Regarding claim 1, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (comprising layers 50, 52, Figure 1A) filling at least a portion of the via hole, wherein the via comprises a first metal layer (60), a second metal layer (54) disposed on the first metal layer (claim doesn’t recite that the second metal layer is directly disposed on the first metal layer), and a third metal layer (53) disposed on the second metal layer (disposed on the bottom of layer 54), and an average size of grains in the second metal layer is larger than an average size of grains in the third metal layer (Figures 1B, 2B).
Regarding claim 3, Oi discloses wherein the second metal layer comprises a concave portion indented toward the metal pad on an interface between the second metal layer and the third metal layer, and the third metal layer fills at least a portion of the concave portion (Figure 2B).
Regarding claim 4, Oi discloses wherein the second metal layer comprises a first region and a second region, and average sizes of grains in the first region and in the second region of the second metal layer are different from each other (Figure 2B).
Regarding claim 5, Oi discloses wherein the first region of the second metal layer is disposed inside the via, and the second region of the second metal layer is disposed outside the via and surrounds the first region (Figure 2B).
Regarding claim 6, Oi discloses wherein the average size of grains in the first region of the second metal layer is larger than the average size of grains in the second region, and the average size of grains in the first region of the second metal layer is larger than the average size of grains in the third metal layer (Figure 2B).
Regarding claim 7, Oi discloses where in a third metal layer is disposed on the second metal layer, and an average size of grains in the third metal layer is smaller than the average size of grains in the first region of the second metal layer and larger than the average size of grains in the second region of the second metal layer (Figure 2B).
Regarding claim 8, Oi discloses wherein the third metal layer covers at least a portion of a region exposed through the via hole of the metal pad and at least a portion of a wall surface of the via hole, and the third metal layer is disposed on a part of the first metal layer (Figure 2B).
Regarding claim 9, Oi discloses wherein the first to third metal layers extend onto a top surface of the insulating layer (Figure 2B).
Regarding claim 10, Oi discloses wherein a thickness of the third metal layer is greater than a thickness of the second metal layer on the top surface of the insulating layer (Figure 2B).
Regarding claim 11, Oi discloses wherein the via further comprises a fourth metal layer disposed on the top surface of the insulating layer, and the first metal layer is disposed on the fourth metal layer on the top surface of the insulating layer (Figure 2B).
Regarding claim 12, Oi discloses wherein the insulating layer, the metal pad, the via hole and the via respectively comprise a plurality of the insulating layers, a plurality of the metal pads, a plurality of the via holes and a plurality of the vias, wherein: the plurality of the insulating layers are stacked, the plurality of the metal pads are disposed on one side of the plurality of the insulating layers, the plurality of the via holes penetrate a plurality of the insulating layers to expose at least a portion of a plurality of the metal pads, the plurality of the vias fill the plurality of the via holes, and at least two of the plurality of the vias overlap in a direction in which the insulating layers are stacked (Figure 2B). 
Regarding claim 13, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (comprising layers 50, 52) filling at least a portion of the via hole, wherein the via comprises a first metal layer (60), a second metal layer (54) comprising a first region (top portion) and a second region (bottom portion) and disposed on the first metal layer (claim doesn’t recite that the second metal layer is directly disposed on the first metal layer, Figure 1B), and a third metal layer (53) disposed on the second metal layer (disposed on the bottom of layer 54), and average sizes of grains in the first region and the second region of the second metal layer are different from each other (Figures 1B, 2B), an average size of grains in the first region of the second metal layer is larger than an average size of grains in the third metal layer (Figures 1B, 2B).
Regarding claim 14, Oi discloses wherein the first region of the second metal layer is disposed inside the 5 via, and the second region of the second metal layer is disposed outside the via and surrounds the first region (Figure 2B).
Regarding claim 15, Oi discloses wherein an average size of grains in the first region of the second metal layer is larger than an average size of grains in the second region (Figure 2B).
Regarding claim 16, Oi discloses wherein an average size of grains in the third metal layer is smaller than the average size of grains in the first region of the second metal layer and larger than the average size of grains in the second region (Figure 2B). 
Regarding claim 17, Oi discloses wherein the second metal layer does not extend onto a top surface of the insulating layer (Figure 2B). 
Regarding claim 18, Oi discloses where in a third metal layer is directly disposed the first metal layer disposed on the top surface of the insulating layer (Figure 2B).
Regarding claim 19, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (comprising layers 50, 52, Figure 1A) filling at least a portion of the via hole, wherein the via comprises a first metal layer (60), second metal layer (54) comprising a first region (top portion) and a second region (bottom portion) and disposed on the first metal layer (disposed on bottom surface of layer 54), and a third metal layer (53), and average sizes of grains in the first region and in the  second region of the second metal layer are different from each other (Figures 1B, 2B), an average size of grains in the first region of second metal layer are different from each other (Figures 1B, 2B), an average size of grains in the first region of second metal layer is larger than an average size of grains in the third metal layer (Figures 1B, 2B), and an interface between the first region and the second region of the second metal layer is inside of the via hole.
Regarding claim 20, Oi discloses wherein an average size of grains in the first region of the second metal layer is larger than an average size of grains in the second region of the second metal layer (Figure 2B). 
Regarding claim 21, Oi discloses wherein the average size of grains in the second region of the second metal layer is smaller than the average size of grains in the third metal layer (Figure 2B). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847